                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA


 MICHELLE HARGIS,

                          Plaintiff,                                           8:17CV3052

            vs.
                                                                             MEMORANDUM
 MEGAN J. BRENNAN, Postmaster                                                 AND ORDER
 General, in her official capacity;

                          Defendant.


        This matter is before the Court on the Motion for Summary Judgment, ECF No. 46,

filed by Defendant Megan Brennan, the United States Postmaster General. For the

reasons stated below, the Motion will be granted.

                                             BACKGROUND

        Unless otherwise indicated, the following facts are those stated in the parties’

briefs, supported by pinpoint citations to admissible evidence in the record, in compliance

with NECivR 56.11 and Federal Rule of Civil Procedure 56.2

        On February 26, 2001, Plaintiff Michelle Hargis began work at the United States

Postal Service Processing and Distribution Center in Omaha, Nebraska (USPS). On May


        1 See NECivR 56.1(b)(1):
        The party opposing a summary judgment motion should include in its brief a concise
        response to the moving party’s statement of material facts. The response should address
        each numbered paragraph in the movant’s statement and, in the case of any disagreement,
        contain pinpoint references to affidavits, pleadings, discovery responses, deposition
        testimony (by page and line), or other materials upon which the opposing party relies.
        Properly referenced material facts in the movant’s statement are considered admitted
        unless controverted in the opposing party’s response.
         2 Where Hargis disputes certain stated facts solely on the basis that she lacks sufficient information,

she has failed to dispute that fact for purposes of Rule 56. See infra Standard of Review (quoting Briscoe
v. Cnty. of St. Louis, 690 F.3d 1004, 1011 (8th Cir. 2012) (The nonmoving party “must come forward with
specific facts showing that there is a genuine issue for trial.”)).
17, 2014, USPS promoted her to Supervisor of Distribution Operations (SDO). Her regular

work schedule was Tuesday through Saturday from 6:00 a.m. to 3:00 p.m., with Sundays

and Mondays off. Hargis was generally responsible for “[s]upervis[ing] a medium group

of employees engaged in mail processing and distribution activities.” Job Description,

ECF No. 47-6, Page ID 314. Under USPS’s management hierarchy, Hargis and other

SDOs reported directly to the Managers of Distribution Operations (MDOs); the MDOs

reported to the senior MDO; and the senior MDO reported to the Senior Plant Manager.

        USPS generally assigned employees to one of three shifts: Tour 1 (10 p.m. to 6:30

a.m.); Tour 2 (7:30 a.m. to 4:30 p.m.); and Tour 3 (4:00 p.m. to 1:00 a.m.). At some point

following her promotion, Hargis was assigned to Tour 2. In September 2015, the Senior

Plant Manager, Pamela Cook, decided to reevaluate the number of SDOs assigned to

the Tour 2 and Tour 3 shifts. At the time, Tour 3 had fewer SDOs than Tour 2, and Cook

believed that Tour 3 needed more SDOs than Tour 2.                      Thus, sometime between

September and November 2015, Cook decided to reassign one SDO from Tour 2 to Tour

3, and another SDO from Tour 2 to a Tour 2-Tour 3 split shift. Cook also decided that the

two most recently promoted Tour 2 SDOs would be selected for reassignment.3

        In November 2015, Cook told Hargis that because she was the second most

recently promoted SDO Hargis had the option of taking either the Tour 3 assignment or

the Tour 2-Tour 3 split shift assignment. Hargis Dep., ECF No. 52-1, Page ID 481, 20:25.

Hargis chose the split shift but objected to the reassignment because she was a single




        3 Hargis does not dispute that Cook decided to reassign the two most recently promoted SDOs, but
she contends that selecting the two most recently promoted Tour 2 SDOs was inconsistent with USPS
policy. Pl.’s Br., ECF No. 51, Page ID 451.

                                                   2
parent to her nine-year-old child and was concerned about the effect Tour 3 shifts would

have on her childcare arrangements. The most recently promoted Tour 2 SDO, Komlan

Amegbeto, was reassigned to Tour 3. On the split shift, Hargis was to work the Tour 2

shift on Tuesdays and Wednesdays and the Tour 3 shift on Thursdays, Fridays, and

Saturdays. She would continue to have Sundays and Mondays off. According to Hargis,

when she objected to the reassignment, Cook stated “go ahead and file an EEO because

she [Cook] never loses.” Hargis Dep., ECF No. 52-1, Page ID 489-90.

        Hargis also claims that, at some point, Mike Dornbusch, the senior MDO at the

time, told Hargis that she would remain on Tour 2 permanently.4 Cook discussed the

reassignment with Hargis again on January 15, 2016, and told Hargis that she would be

assigned the split shift despite her childcare concerns. Hargis reasserted her opposition

during that discussion.        On January 23, 2016, Hargis filed an Information for Pre-

Complaint Counseling, ECF No. 47-7, Page ID 353, with the United States Postal Service

Equal Employment Opportunity Office (EEOO) wherein she complained about Cook’s

decision to assign Hargis the split shift. Id. In a letter to Hargis dated February 10, 2016,

Cook confirmed that she was reassigning Hargis to the split shift, but also informed Hargis

that the reassignment was being postponed until March 26, 2016, to give Hargis

additional time to make childcare arrangements. Until then, Hargis was to remain on Tour

2. Hargis’s reassignment was further postponed to June 11, 2016, because she served




         4 Brennan objected to this statement of fact arguing it is based on inadmissible hearsay evidence.

See Hargis Dep., ECF No. 52-1, Page ID 492 (testifying “I asked him [Dornbusch] if I was going to stay on
Tour 2, and he told me I was”). Because it is not clear that this statement is offered for the truth of the
matter asserted, and because Brennan did not otherwise dispute this statement of fact, the Court will treat
it as an undisputed fact. Yet the Court finds this fact is not material.

                                                    3
a temporary detail as Acting Supervisor of Customer Service from March 26, 2016, to

June 10, 2016. Hargis continued to object to her upcoming reassignment and, on April

17, 2016, she filed a formal Complaint of Discrimination, ECF No. 47-7, Page ID 357,

claiming Cook discriminated against her, based on her sexual orientation, and retaliated

against her for contacting the EEOO. Hargis supplemented her complaint on August 29,

2016. ECF No. 47-7, Page ID 361. On June 11, 2016, Hargis began working the split

shift.

         Throughout July and August 2016, Tour 2 occasionally had unfilled SDO shifts on

days when Hargis was scheduled to work on Tour 3 and on Hargis’s scheduled days off.

The MDOs were responsible for making sure their Tours were adequately staffed, and,

generally, when Tour 2 had unfilled SDO shifts, the MDO had a Tour 1 or Tour 3 SDO

cover the unfilled shift. Sometimes, other MDOs covered the unfilled shifts as well. USPS

often had to compensate the employee who covered the unfilled shift with overtime pay.

Although Lance Abbott, the Tour 3 MDO, and George Jarrett, the Tour 2 MDO, allowed

Hargis to cover some of the unfilled Tour 2 shifts in August, Hargis complained that she

was not permitted to cover other unfilled Tour 2 shifts, and that she should have been

returned to Tour 2 permanently.

         On August 2, 2016, USPS solicited applications for two open SDO positions, one

on the Tour 2 shift and the other5 partially on Tour 2 and partially on Tour 3. Hargis

applied for both positions, but was not selected for an interview. David Dunning, the

Manager in Plant Support, was the Selecting Official for both positions, and a committee




         5   The regular hours for this position were 12:00 noon to 10:30 p.m., Monday through Friday.

                                                       4
was formed to review applications.      Michaeal Sralik, the senior MDO, chaired the

committee, and Jay Nuzum and Heidi Meyers, both Operations Support Specialists, were

the other committee members.       According to the committee, they rejected Hargis’s

application because she failed to address and answer certain questions adequately on

the application. Hargis claims she was the most qualified person for both open positions

and that her application was not deficient in any regard.

      In June 2016, while Hargis was serving her temporary detail as Acting Supervisor

of Customer Service, Stephen Prince, the Manager of Customer Service Operations,

denied Hargis’s requests for annual leave on June 3 and 4. On June 23, 2016, after

Hargis returned to her permanent SDO position on the split shift, she requested annual

leave for June 25, 2016, and Abbott, the Tour 3 MDO, denied that request. Her other

requests for annual leave on June 10, 24, and 27-30 were approved. Sometime in late

June or early July, Hargis complained to Cook about the denials of her annual leave

requests.

      On August 3, 2016, Hargis emailed Edward Newman, who served as acting MDO

on Tour 2 and Tour 3 on an as-needed basis, and told him she would be leaving work

early the next day for a doctor’s appointment. Newman construed the email as a request

for sick leave and denied the request. He explained to Hargis that “[t]his [was] not the

appropriate way to request leave for an appointment. [A] leave slip should be given to

one of the MDOs in person so the leave can be scheduled and approved in advance.”

Newman Aff., ECF No. 47-3, Page ID 252. Abbott approved Hargis’s later requests for

sick leave on September 13, 29, and 30.



                                            5
       On August 16, 2016, Hargis submitted a request for annual leave from September

6 through 11, and Abbott denied that request. Hargis also separately requested annual

leave for September 10 and 17 so that she could attend football games. Newman

reviewed the requests and denied Hargis’s request for leave on September 10 but

approved her request for leave on September 17.

       Hargis was never terminated or demoted, and she never received a reduction in

pay or benefits. Although Hargis complained that her split shift schedule and Cook’s

management decisions prevented her from working overtime hours, it is undisputed that

on June 24, 2016, Hargis told Cook and Newman that she was restricted to working eight

hours each day and forty hours each week.

       Hargis brought this action against USPS asserting claims against USPS for sexual

orientation discrimination and retaliation in violation of Title VII, 42 U.S.C. §§ 2000e-2(a),

2000e-3(a). She also asserted claims against Cook, personally, for intentional infliction

of emotional distress and negligent infliction of emotional distress. Brennan moved to

dismiss Hargis’s discrimination and emotional distress claims, and, on October 17, 2017,

the Court granted that motion. Mem. and Order, ECF No. 25. Brennan now moves for

summary judgment on Hargis’s only remaining claim—for retaliation under Title VII.

                                 STANDARD OF REVIEW

       “Summary judgment is appropriate when, construing the evidence most favorably

to the nonmoving party, there is no genuine issue of material fact and the moving party is

entitled to judgment as a matter of law.” Crozier v. Wint, 736 F.3d 1134, 1136 (8th Cir.

2013) (citing Fed. R. Civ. P. 56(c)).      “Summary Judgment is not disfavored and is

designed for every action.” Briscoe v. Cty. of St. Louis, 690 F.3d 1004, 1011 n.2 (8th Cir.

                                              6
2012) (quoting Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en

banc) cert. denied, 132 S. Ct. 513 (2011)) (internal quotation marks omitted). In reviewing

a motion for summary judgment, the Court will view “all facts and mak[e] all reasonable

inferences favorable to the nonmovant.” Gen. Mills Operations, LLC v. Five Star Custom

Foods, Ltd., 703 F.3d 1104, 1107 (8th Cir. 2013). “[W]here the nonmoving party will bear

the burden of proof at trial on a dispositive issue . . . Rule 56(e) permits a proper summary

judgment motion to be opposed by any of the kinds of evidentiary materials listed in Rule

56(c), except the mere pleadings themselves.” Celotex Corp. v. Catrett, 477 U.S. 317,

324 (1986). The moving party need not negate the nonmoving party’s claims by showing

“the absence of a genuine issue of material fact.” Id. at 325. Instead, “the burden on the

moving party may be discharged by ‘showing’ . . . that there is an absence of evidence to

support the nonmoving party’s case.” Id.

       In response to the movant’s showing, the nonmoving party’s burden is to produce

specific facts demonstrating “‘a genuine issue of material fact’ such that [its] claim should

proceed to trial.” Nitro Distrib., Inc. v. Alticor, Inc., 565 F.3d 417, 422 (8th Cir. 2009)

(quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)).

The nonmoving party “must do more than simply show that there is some metaphysical

doubt as to the material facts, and must come forward with specific facts showing that

there is a genuine issue for trial.” Briscoe, 690 F.3d at 1011 (quoting Torgerson, 643 F.3d

at 1042) (internal quotation marks omitted). “‘[T]he mere existence of some alleged

factual dispute between the parties’” will not defeat an otherwise properly supported

motion for summary judgment. Quinn v. St. Louis Cty., 653 F.3d 745, 751 (8th Cir. 2011)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986)).

                                             7
       In other words, in deciding “a motion for summary judgment, facts must be viewed

in the light most favorable to the nonmoving party only if there is a genuine dispute as to

those facts.” Guimaraes v. SuperValu, Inc., 674 F.3d 962, 972 (8th Cir. 2012) (quoting

Torgerson, 643 F.3d at 1042) (internal quotation marks omitted). Otherwise, where the

Court finds that “the record taken as a whole could not lead a rational trier of fact to find

for the non-moving party,” there is no “genuine issue for trial” and summary judgment is

appropriate. Torgerson, 643 F.3d at 1042 (quoting Ricci v. DeStefano, 557 U.S. 557, 586

(2009)) (internal quotation marks omitted).

                                       DISCUSSION

       Hargis asks the Court to first “review the decision in Perez v. U.S. Postal Service,

76 F. Supp. 3d 1168 (W.D. Wash 2015)[,]” and “submits that, at a minimum, a trial is

warranted to establish whether” Cook should be held in contempt for violating the order

and injunction issued in that case. Pl.’s Br., ECF No. 51, Page ID 463-64. The Court

finds Hargis is not entitled to a trial in this Court on these grounds and will proceed to

consider whether Brennan is entitled to summary judgment on Hargis’s Title VII retaliation

claim. Klett v. Pim, 965 F.2d 587, 591 (8th Cir. 1992) (“The plain meaning of [18 U.S.C.

§ 401] prevents a federal court from imposing a sanction for contempt of another court’s

injunction.”).

       “Title VII forbids an employer from ‘discriminat[ing] against any of his employees

. . . because he has opposed any practice made an unlawful employment practice by this

subchapter, or because he has made a charge, testified, assisted, or participated in any

manner in an investigation, proceeding, or hearing under this subchapter.’” Liles v. C.S.

McCrossan, Inc., 851 F.3d 810, 818 (8th Cir. 2017) (quoting 42 U.S.C. § 2000e-3(a)).

                                              8
       “To survive a motion for summary judgment on a [Title VII] retaliation claim a

plaintiff must offer direct evidence[6] of retaliation or create an inference of retaliation

under the McDonnell Douglas burden-shifting framework.” Donathan v. Oakley Grain,

Inc., 861 F.3d 735, 739 (8th Cir. 2017) (quoting Hutton v. Maynard, 812 F.3d 679, 683

(8th Cir. 2016)). Under that framework, “the plaintiff bears the initial burden to establish

a prima facie case.” Donathan, 861 F.3d at 740. “[T]he burden then shifts to the employer

to articulate a legitimate, non-retaliatory reason for the adverse employment action.” Id.

(citing Torgerson, 643 F.3d at 1046). “If the employer articulates a legitimate reason for

the adverse employment action, the plaintiff may create a triable question as to retaliation

by showing the employer’s articulated reason was not the true reason for the adverse

action,” i.e., the employer’s articulated reason for the adverse employment action was a

pretext for unlawful retaliation. Id.

       “To establish a prima facie case of retaliation, [Hargis] must show (1) she engaged

in protected conduct, (2) she suffered a materially adverse employment act, and (3) the

adverse act was causally linked to the protected conduct.” Bunch v. Univ. of Ark. Bd. of

Trs., 863 F.3d 1062, 1069 (8th Cir. 2017) (quoting Guimaraes v. SuperValu, Inc., 674

F.3d 962, 978 (8th Cir. 2012)).

       The parties agree Hargis engaged in protected conduct by filing an Information for

Pre-Complaint Counseling on January 23, 2016; by filing a formal complaint with the

EEOO on April 27, 2016; and by filing a supplement to her complaint on August 29, 2016.7



       6   Hargis does not argue that there is any direct evidence of retaliation.
       7 Hargis also asserted, in her statement of facts, that in August 2015 she complained directly to
Cook “about the hostile work environment and the workplace harassment she was experiencing.” Pl.’s Br.,

                                                       9
Brenan argues,8 and the Court finds, however, that Hargis failed to adequately establish,

with the evidence in the record, that the employment actions or decisions she complained

of were both materially adverse and causally linked to her protected conduct. She has,

therefore, failed to establish a prima facie case of Title VII retaliation.

        An “adverse employment action is action that ‘might have dissuaded a reasonable

worker from making or supporting a charge of discrimination.’” AuBuchon v. Geitner, 743

F.3d 638, 643-44 (8th Cir. 2014) (quoting Burlington N. & Santa Fe Ry. Co. v. White, 548

U.S. 53, 68 (2006)). Under this standard, the “employment action must be material, not

trivial[,]” Id. at 644, and “[t]o avoid the triviality pitfall, the retaliation must produce some

‘injury or harm[,]’” AuBuchon, 743 F.3d at 644 (quoting Littleton v. Pilot Travel Ctrs., 568

F.3d 641, 644 (8th Cir. 2009)). Thus, “[c]ontext matters.” Burlington N., 548 U.S. at 69.

Title VII is not a “civility code for the American workplace[,]” and, “[r]eporting

discriminatory behavior ‘cannot immunize [an] employee from those petty slights or minor

annoyances that often take place at work and that all employees experience.” Id. at 68.

        With respect to causation, “Title VII retaliation claims must be proved according to

traditional principles of but-for causation[.]” Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570




ECF No. 51, Page ID 457. The underlying evidence Hargis cited, however, does not support this statement
of fact. See Id. (citing Hargis Dep., ECF No. 52-1, Page ID 489, 60:10-61:12, Page ID 508, 121:11-23); Id.
(citing Hargis Aff. ¶ 6, ECF No. 52-2, Page ID 545). Accordingly, the Court will disregard Hargis’s proffered
statement of fact that she complained to Cook of a hostile work environment and workplace harassment in
August 2015. In her Affidavit, Hargis also stated that she filed complaints with the EEOO on August 22,
2012, and July 11, 2013. Hargis Aff. ¶ 8, ECF No. 52-2, Page ID 545. Hargis’s brief does not cite these
protected activities as the basis for her retaliation claim, they occurred several years prior to the employment
decisions she complains of in this case, and they occurred before Cook began working at USPS in Omaha.
Thus, the Court will not evaluate whether these protected activities are a basis for Hargis’s retaliation claim.
Hargis provided no other facts regarding any protected conduct or activity.

        Brennan also argues that Hargis failed to show pretext. Def.’s Br., ECF No. 48, Page ID 433-445.
        8

The Court will not address this issue because Hargis has not established a prima facie case.

                                                      10
U.S. 338, 360 (2013). “This requires proof that the unlawful retaliation would not have

occurred in the absence of the alleged wrongful action or actions of the employer.” Id.

        Schedule Change

        The primary employment action Hargis claims to be retaliatory was Cook’s

decision to reassign Hargis from Tour 2 to the Tour 2-Tour 3 split shift. Assuming, without

deciding, that this decision constitutes a materially adverse employment action, 9 the

evidence does not support a but-for causal link between this decision and Hargis’s

protected conduct.

        Hargis cannot establish causation with respect to this employment action because

the evidence shows Cook decided to reassign Hargis to the split shift before Hargis

contacted the EEOO. Hargis testified at her deposition that Cook first told Hargis she

was going to be reassigned to the split shift in November 2015. Hargis Dep., ECF No.

47-7, Page ID 481, 489-90, pp. 40 & 60-61. They discussed the reassignment again on

January 15, 2016, and Cook repeated her intention to reassign Hargis to the split shift.

Hargis first contacted the EEOO on January 23, 2016. At her deposition, Hargis was

specifically asked, “[s]o after you were told you were going to be moved to the split shift,

you filed an EEO; correct?” Id. at 490 (emphasis added). Hargis answered, “[y]ep. Yes.”




        9Changes to an employee’s work schedule that do not result in any “material disadvantage” do not
“meet the significant harm standard set forth in Burlington Northern.” Recio v. Creighton Univ., 521 F.3d
934, 940 (8th Cir. 2008). It is Hargis’s position that assigning her the split shift was a materially adverse
employment action because it affected her childcare arrangements on the days she worked Tour 3.
Because the Court finds Hargis failed to establish the causation element of a prima facie case, it is
unnecessary to determine whether the schedule change at issue in this case constitutes a materially
adverse employment action in this context. See generally Burlington N., 548 U.S. at 69 (“A schedule
change in an employee’s work schedule may make little difference to many workers, but may matter
enormously to a young mother with school-age children.”).

                                                    11
Id. Based on this evidence, Hargis cannot establish that her protected conduct was the

but-for cause of Cook’s decision to reassign Hargis to the split shift.

       Hargis contends there is sufficient evidence of causation because Cook’s decision

was not final until February 12, 2016, when Hargis received Cook’s letter detailing the

reassignment and postponing its effective date. This argument lacks merit because it is

undisputed that Cook not only contemplated but intended to reassign Hargis to the split

shift months before Hargis contacted the EEOO. Brown v. Diversified Distrib. Sys, LLC,

801 F.3d 901, 908 (8th Cir. 2015) (finding no causal connection between an employment

decision and an employee’s protected conduct where the decision was contemplated

prior to the protected conduct) (citing Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 272

(2001)). Thus, even if Cook’s decision only became final on February 12, 2016, that does

not establish a causal link. Breeden, 532 U.S. at 272 (“[P]roceeding along lines previously

contemplated, though not yet definitively determined, is no evidence whatever of

causality.”).

       Further, the fact that Cook also reassigned Koman Amegbeto—an SDO who had

not engaged in any protected conduct—to Tour 3 is evidence that suggests Hargis’s

protected conduct was not the but-for cause of Cook’s decision to reassign Hargis to the

split shift. Fercello v. Cty. of Ramsey, 612 F.3d 1069, 1082 (8th Cir. 2010). Thus, based

on the undisputed evidence, Hargis has failed to establish a causal link between Cook’s

reassignment decision and Hargis’s protected conduct.

       Hargis also claims the denials of her post-reassignment requests to be

permanently returned to Tour 2 and to cover certain unfilled Tour 2 shifts were retaliatory.

Because the Court finds that Cook’s initial decision to reassign Hargis to the split shift

                                             12
was not retaliatory, it is not necessary to also evaluate whether the denials of Hargis’s

subsequent, repeated requests to be permanently returned to Tour 2 were separately

retaliatory. The Court also finds that the denials of Hargis’s requests to cover certain

unfilled Tour 2 shifts were neither materially adverse or causally linked to her protected

conduct.

       Application for Open Tour 2 Positions

       Hargis claims USPS retaliated against her by rejecting her applications for the Tour

2 SDO positions that came open in August 2016. The Court finds she failed to provide

sufficient evidence of a causal link between her protected conduct and the rejection of

her applications.

       Hargis provided no evidence that David Dunning, the Selecting Official for both

positions, or Michael Sralik, Jay Nuzum, and Heidi Meyers, the selection committee

members, knew Hargis had engaged in any protected activity. Jackson v. United Parcel

Serv., 548 F.3d 1137, 1143 (8th Cir. 2008) (“A causal link does not exist if the [decision-

maker] is not aware of the employee’s statutorily protected activity.”). In her statement of

facts, Hargis states “all the plant managers knew that [Hargis] engaged in EEO activity

and in fact, she was told so by [George] Jarret.” Pl.’s Br., ECF No. 51, Page ID 456 (citing

Hargis Dep., ECF No. 52-2, Page ID 498-502; Hargis Aff. ¶¶ 39, 42, 47, 49, ECF No. 52-

5, Page ID 550-52. The cited evidence does not support this statement of fact even when

it is viewed in Hargis’s favor and when reasonable inferences are given. Nowhere in

Hargis’s deposition testimony or in her affidavit does she claim Jarrett told her every plant

manager was aware of her contact with the EEOO, let alone that Dunning and the

committee members, specifically, were aware. She only stated that Jarrett told her Cook

                                             13
directed him not to assign Hargis additional Tour 2 shifts. Id. Thus, the evidence does

not show that all, or any, of the individuals who were involved in the decision to reject

Hargis’s applications knew Hargis had engaged in protected activity. Jackson, 548 F.3d

at 1143. Even if the evidence did establish that these individuals had such knowledge,

that fact, on its own, would not be sufficient to show a causal connection, and Hargis

provided no other evidence supporting her claim that her applications were rejected

because she previously engaged in protected conduct.            Cf. Tramp v. Associated

Underwriters, Inc., 768 F.3d 793, 805 (8th Cir. 2014) (citing Nyrop v. Indep. Sch. Dist. No.

11, 616 F.3d 728, 736 (8th Cir. 2010)).

       Although Cook was aware of Hargis’s protected activity by the time her

applications were rejected, and Hargis alleged Cook directed Dunning and the committee

to reject Hargis’s applications, Hargis testified at her deposition that she had no evidence

to support her allegation that Cook was involved in the decision to reject her applications.

Hargis Dep., ECF No. 52-1, Page ID 515. Hargis has, therefore, failed to provide

sufficient evidence of a but-for causal connection between her protected conduct and the

rejection of her applications for the open Tour 2 SDO positions.

       Leave Requests

       Hargis also claims the denials of her leave requests were retaliatory. However,

she has not demonstrated that these denials, whether considered individually or

cumulatively, amounted to a materially adverse employment action.

       As the Supreme Court emphasized in Burlington, “[c]ontext matters[,]” 548 U.S. at

69, and while Hargis referred to a number occasions where her leave requests were

denied, she provided no context or evidence upon which a reasonable finder of fact could

                                            14
conclude that such denials amounted to something more than “those petty slights or minor

annoyances that often take place at work and that all employees experience.” Id. at 68.

Hargis’s leave requests were not categorically denied. Several of her leave requests

were granted, and she has not shown that the denials produced any meaningful harm or

injury. AuBuchon, 743 F.3d at 644. Thus, the Court finds that the denials of Hargis’s

leave requests do not constitute materially adverse employment actions.

                                      CONCLUSION

      Hargis failed to provide sufficient evidence to support a prima facie case of Title

VII retaliation, and Brennan is, therefore, entitled to judgment as a matter of law.

Accordingly,

      IT IS ORDERED:

      1.       The Motion for Summary Judgment, ECF No. 46, filed by Defendant Megan
               Brennan, the United States Postmaster General, is granted;

      2.       The Motion to Strike, ECF No. 55, filed by Defendant Megan Brennan, is
               denied as moot;

      3.       This action is dismissed, with prejudice; and

      4.       A separate judgment will be entered.


      Dated this 28th day of November, 2018.


                                                 BY THE COURT:

                                                 s/Laurie Smith Camp
                                                 United States District Judge




                                            15
